DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2017/0141235) in view of  Sakai (US 2016/0247932) and Migita et al. (“Polarization switching behavior of Hf–Zr–O ferroelectric ultrathin films studied through coercive field characteristics,“ Japanese Journal of Applied Physics 57, 04FB01 (2018)).
Regarding claim 1, Lai discloses an integrated circuit structure, comprising:  5a semiconductor channel structure  (Fig.2, numeral 108); a gate dielectric (110), (112) over the semiconductor channel structure, the gate dielectric comprising a ferroelectric  
Lai does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify  Lai with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lai with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 2, Migita discloses herein the ferroelectric or antiferroelectric 15polycrystalline material layer is a ferroelectric polycrystalline material layer (Abstract).
Regarding claim 3, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 4, Lai in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 5, Lai discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0016]).
Regarding claim 8, Lai discloses wherein the gate dielectric (Fig.2, numeral 110) further comprises an amorphous oxide layer ([0027]) between the ferroelectric or antiferroelectric polycrystalline material layer (112) and the semiconductor channel structure (108).
Regarding claim 9, Lai discloses an integrated circuit structure, comprising:  21WO 2019/066875PCT/US2017/054164 a semiconductor channel structure (Fig.2, numeral 108); a gate dielectric (110), (112) over the semiconductor channel structure (108), the gate dielectric comprising a ferroelectric or antiferroelectric material layer (112); a gate electrode  (114) having a conductive layer ([0031]) on the ferroelectric or antiferroelectric 5 material layer (112), the 
Lai does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify  Lai with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lai with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 10, Lai discloses wherein the ferroelectric or antiferroelectric 15polycrystalline material layer (112) extends along the first dielectric spacer and the second dielectric spacer (116).
Regarding claim 12, Migita discloses herein the ferroelectric or antiferroelectric 15polycrystalline material layer is a ferroelectric polycrystalline material layer (Abstract).
Regarding claim 13, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 14, Lai in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1 , paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 15, Lai discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0016]).
Regarding claim 18, Lai discloses wherein the gate dielectric (Fig.2, numeral 110) further comprises an amorphous oxide layer ([0027]) between the ferroelectric or antiferroelectric polycrystalline material layer (112) and the semiconductor channel structure (108).
Claims 6,  7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Lai in view of Sakai and Migita as applied to claim 5  above, and further in 
Regarding claims 6 and 16, Lai does not explicitly disclose wherein the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr.
Lai however discloses that the layer (112) can be antiferroelectric ([0016]).  And Muller discloses that material layer with an an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Lai with Muller to have the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr for the purpose of obtaining antiferrroelectric material.
Regarding claims 7 and 17, Muller discloses wherein the antiferroelectric polycrystalline 30material layer has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Sakai, Migita as applied to claim 9 above, and further in view of Dimmler (US 2004/0141357).
Regarding claim 11, Lai in view of Sakai, Migita does not disclose wherein the ferroelectric or antiferroelectric polycrystalline material layer extends beneath the first dielectric spacer and the second dielectric 20spacer.
Dimmler however discloses that the ferroelectric layer  (106) extends beneath the first dielectric spacer and the second dielectric 20spacer (111).
.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Sakai, Migita, and Dimmler (US 2004/0141357).
Regarding claim 19, Lai discloses an integrated circuit structure, comprising: a semiconductor channel  (Fig.2, numeral 108) structure;  10a gate dielectric (110),over the semiconductor channel structure (108); a gate electrode (114) on the gate dielectric (110), (112); a first source or drain structure (106B) at a first side of the gate electrode (114); a first dielectric spacer  (116) between the first source or drain structure (106B)  and the first side of the gate electrode (114);  15a second source or drain structure (106B) at a second side of the gate electrode (114) opposite the first side; a second dielectric spacer  (116) between the second source or drain structure (106B) and the second side of the gate electrode (114); and a ferroelectric or antiferroelectric  material layer (112) . 
Lai does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer;  (3) that the ferroelectric layer is beneath the first and second 20dielectric spacers and adjacent the gate dielectric.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify  Lai with Sakai have the channel comprising a 
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lai with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding element (3), Dimmler discloses that the ferroelectric layer  (106) is beneath the first and second 20dielectric spacers  (111) and adjacent the gate dielectric (107).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lai with Dimmler to have the ferroelectric layer is beneath the first and second 20dielectric spacers and adjacent the gate dielectric for the purpose reducing leakage current (Dimmler, [0037]).
Regarding claim 20, Migita discloses wherein the ferroelectric or antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf (Abstract), and Lai discloses wherein the gate dielectric comprises a layer of amorphous hafnium oxide ([0021]; [0027]).
Regarding claim 21, Lai in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Sakai, Migita, and Dimmler as applied to claim 19 above, and further in view of Muller (Muller et al.,   “Ferroelectricity in Simple Binary ZrO2 and HfO2,” Nano Lett. 2012, 12, 4318−4323).
Regarding claim 22, Lai in view of Sakai, Migita and Dimmler does not discloses wherein the ferroelectric or antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity.
Lai however discloses that the layer (112) can be antiferroelectric materials ([0016]).  And Muller discloses that material layer with an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4) and has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Lai with Muller to have antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity for the purpose of obtaining an antiferrroelectric material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.